Citation Nr: 9903532	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-23 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the left elbow.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine with left leg 
radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956 and from April 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  By decision dated October 1996, the RO denied the 
veteran's claims of entitlement to service connection for 
osteoarthritis of the left knee and left elbow, and 
degenerative disc disease of the lumbar spine with left leg 
radiculopathy.

2.  The evidence associated with the claims file subsequent 
to the October 1996 denial does not bear substantially and 
directly upon the specific matter under consideration and is 
not so significant that it must be considered to decide 
fairly the merits of the claims.



CONCLUSIONS OF LAW

1.  The RO's October 1996 decision denying entitlement to 
service connection for osteoarthritis and degenerative disc 
disease is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The evidence received since the October 1996 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claims of entitlement to service 
connection have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to service connection for 
osteoarthritis and degenerative disc disease have been 
previously considered and denied by the RO.  Initially, a May 
1971 rating decision denied service connection for arthritis 
of the leg and arm, finding no evidence of arthritis during 
service or within one year thereafter.  A rating decision 
dated in August 1995 determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for arthritis.  By decision dated in 
October 1996, the RO denied the veteran's claims of service 
connection for osteoarthritis of the left elbow and left 
knee, as well as degenerative disc disease of the lumbar 
spine.  The veteran was notified of this decision and 
provided with his appellate rights that same month, but he 
did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's October 
1996 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(a) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet.App. 273, 285 
(1996).  If the Board's decision is favorable to the veteran, 
his claim must be reopened and decided on the merits.  See 
Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, No. 98-7107 (Fed. Cir. Sep. 16, 1998).

The evidence that was of record at the time of the RO's 
October 1996 denial included service medical records, a May 
1996 letter from John W. Collins, M.D., and an August 1996 
letter from Dr. Collins.  The veteran's service medical 
records disclose no treatment or diagnosis of osteoarthritis 
or degenerative disc disease.  The May 1996 letter from Dr. 
Collins stated that x-rays revealed osteoarthritis of the 
left elbow.  The August 1996 letter from Dr. Collins 
diagnosed the veteran with osteoarthritis of the left elbow 
and the left knee, and mild degenerative lumbar disc disease 
with radiculopathy into the left leg.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's October 1996 
denial consists of February 1997 medical records from Trinity 
Lutheran Hospital.

The hospital records include x-ray reports of the veteran's 
spine, elbow, and knees.  The x-ray of the lumbar spine 
revealed degenerative disc space narrowing at L1-L2 and L2-L3 
with osteoarthritic facet joint narrowing and sclerosis at 
L5-S1.  The x-ray of the left elbow showed early degenerative 
changes predominantly on the radial head at the proximal 
radial ulnar joint where osteophytosis was evident.  The x-
ray of the knees disclosed predominantly preserved joint 
spaces and no significant osteoarthritic or erosive changes.  
The physician's impression was osteoarthritis of the spine 
and left elbow, and probably osteoarthritis of the left knee.  
No neurological deficits that would be compatible with 
radiculopathy were found.  The physician stated that 
degenerative arthritis takes many years before radiographic 
abnormalities are seen but that the presence of arthritis at 
the time of service would be almost impossible to prove.

The evidence presented subsequent to the RO's October 1996 
denial does not bear substantially and directly upon the 
specific matter under consideration, that is, whether any 
current osteoarthritis or degenerative disc disease is 
related to service.  The evidence clearly establishes that 
the veteran presently suffers from these disabilities.  
However, no competent medical evidence establishes a nexus or 
relationship between the veteran's current disabilities and 
his period of active service.  Notably, the first medical 
evidence of record establishing that the veteran suffers from 
degenerative disc disease and osteoarthritis is dated more 
than 35 years after service.  The Board cannot rely solely on 
the veteran's own statements because evidence of a medical 
nexus cannot be established by a layperson.  Brewer v. West, 
No. 95-1280 (U.S. Vet. App. May 29, 1998); Espiritu v. 
Derwinski,2 Vet.App. 492 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claims of entitlement to service connection for 
osteoarthritis and degenerative disc disease.  Therefore, the 
last prior denial remains final and the benefit sought on 
appeal must be denied.



ORDER

As new and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for 
osteoarthritis of the left knee and left elbow, and 
degenerative disc disease of the lumbar spine with left leg 
radiculopathy, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 3 -


